In a matrimonial action, defendant husband appeals from so much of an order of the Supreme Court, Westchester County (Leggett, J.), dated September 8, 1982, as (1) denied his cross motion for elimination of alimony payments except insofar as alimony payments were reduced from $135 to $90 per week as of February 11, 1982; (2) granted plaintiff wife a judgment for alimony arrears in the amount of $4,365 as of July 1, 1982; and (3) awarded plaintiff’s attorneys counsel fees of $1,500. Order modified, as a matter of discretion, by deleting the provision awarding plaintiff’s attorney counsel fees and denying her application therefor. As so modified, order affirmed, insofar as appealed from, without costs or disbursements. Special Term did not err in refusing to entirely eliminate defendant’s alimony payments or in reducing those payments as it did. However, in view of plaintiff’s total income, it was an improvident exercise of discretion to grant counsel fees (see Matter of Hansen v Hansen, 71 AD2d 604). Titone, J. P., Thompson, Bracken and Rubin, JJ., concur,